In an action by the infant plaintiff to recover damages for personal injuries and by her father to recover damages for medical expenses and loss of services, defendant appeals from an order of the Supreme Court, Nassau County, entered November 22, 1960, which granted plaintiffs’ motion, pursuant to rule 113 of the Rules of Civil Practice, for summary judgment, and directed an assessment of damages. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.